Citation Nr: 0704055	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to a low back disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral paralysis 
with foot drop, claimed as secondary to a low back disorder.

6.  Entitlement to an earlier effective date for benefits for 
a low back disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1979.

This claim is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing is of record.

In order to get the issues on the correct jurisdictional 
footing, procedural clarification is needed on several 
points.

Claim of service connection for a low back disorder.  In 
October 1979, the veteran filed a claim for service 
connection for a low back disorder, characterized in his own 
words as spina bifida occulta.  The RO denied this claim on 
the basis that it was a congenital defect, and the veteran 
appealed.  In January 1982, the Board also denied the claim 
on the same basis as well as a finding that the evidence did 
not show a current acquired orthopedic or neurologic disorder 
of the spine.  In December 2001, he sought to reopen his low 
back claim based on new and material evidence.  The RO 
reopened the claim for spina bifida occulta but denied it on 
the merits.  He again appealed.

In an August 2003 report, and after a review of the record, 
the Chief Medical Consultant for the Air Force Board for 
Correction of Military Records (AFBCMR) recommended that the 
veteran's service medical records be changed to delete the 
diagnosis of spina bifida occulta on the basis that there was 
no evidence to confirm a radiographic finding of spina bifida 
and there was positive evidence to the contrary.  This 
recommendation was adopted by the Chief Examiner of the 
AFBCMR and the military records were directed to be corrected 
in September 2003.  

In October 2003, the veteran indicated his intent to withdraw 
the claim for spina bifida occulta and sought to file a 
service connection claim under then-Diagnostic Code 5293 for 
intervertebral disc syndrome (the regulation have since been 
amended and the diagnostic codes renumbered).  This was 
considered a new claim, which the RO denied on the merits and 
the veteran now appeals.  For the reasons outlined in the 
remand portion of this decision, this claim will be remanded 
for a VA examination and medical opinion.  

Claim of service connection for a gastrointestinal disorder.  
The veteran filed a claim in October 1980 for a chronic bowel 
condition.  The RO denied the claim in November 1981.  He did 
not appeal and the decision became final.  In the October 
2003 correspondence, he included a claim for irritable bowel 
syndrome secondary to a low back disorder.  As the initial 
claim was for diarrhea and was denied on a direct basis only, 
the Board will consider this a new claim for secondary 
service-connection.  As the claim for a back disorder is 
being remanded, the claim for a gastrointestinal disorder on 
a secondary basis will be addressed in the remand section of 
this decision.  

Claim for service connection for depression.  The veteran 
filed an initial claim for service connection for depression 
in November 2001.  The claim was denied by rating decision 
dated in October 2002.  Although the veteran indicated an 
intent to withdraw the original claim for a back disorder, 
the Board finds that he did not wish to withdraw the claim 
for depression, which he has alternatively maintained was 
directly related to military service and/or was secondary to 
his low back disorder.  The Board has construed November 2002 
and March 2003 correspondence from the veteran as a timely 
appeal on this issue and it remains in appellate status.  For 
the reasons discussed below, it will be remanded for a VA 
examination and medical opinion.

Claims withdrawn.  As part of the October 2003 
correspondence, the veteran also included a claim for service 
connection for bilateral lower extremity paralysis with foot 
drop as secondary to his low back disorder.  He ultimately 
withdrew the claim for paralysis with foot drop at the 
hearing before the Board (addressed below).  

Next, in August 2004 the veteran indicated his hearing loss 
was due to service.  There is also some indication in the 
file that the veteran contended that his claimed service-
connected disabilities affected his employment, suggesting a 
claim for a total disability rating based on unemployability.  
Before the claims were adjudicated, in February 2004 and 
November 2004 correspondence, he indicated that he was 
withdrawing the claims.  As they were never formally on 
appeal, they will not be addressed in this decision.  

In addition, the veteran withdrew a claim of service 
connection for tinnitus by correspondence dated in November 
2004.  As the claim for service connection for tinnitus had 
been adjudicated at the RO and was the subject of a notice of 
disagreement, statement of the case, and an appeal, it will 
be formally withdrawn as part of this decision (addressed 
below).

Claim for earlier effective date.  The veteran has maintained 
that his claim for a low back disorder should be considered 
from the time of his initial claim in 1979.  The issue of an 
earlier effective date was adjudicated at the RO and was the 
subject of a notice of disagreement, statement of the case, 
and an appeal.  However, this issue is not ripe for appeal.  
Unless or until service connection is granted, a claim for an 
earlier effective date cannot be considered.  For this 
reason, the claim for an earlier effective date will be 
dismissed for lack of jurisdiction (addressed below).

Claims for clear and unmistakable error (CUE).  It appears 
that the veteran has attempted to raise claims for CUE in the 
1980 and 1981 rating decisions.  If he desires to pursue this 
issue, he should do so with specificity at the RO.  The 
veteran is reminded that the 1980 and 1981 rating decisions 
have been subsumed by the Board's January 1982 decision.  If 
he desires to file a claim for CUE in the Board's 1982 
decision, he is directed to the provisions of 38 U.S.C.A. 
§ 7111(a) (West 2002) and 38 C.F.R. §§ 20.1400-20.1411 
(2006). 

The claims of entitlement to service connection for a low 
back disorder, gastrointestinal disorder, and depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In November 2004 correspondence, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for tinnitus.

2.  At the hearing before the Board in May 2005, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for bilateral paralysis with foot drop, claimed as secondary 
to a low back disorder.

3.  The veteran has raised no justiciable issue before the 
Board with respect to a claim for an earlier effective date 
for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended). 

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for bilateral paralysis with foot drop, claimed as secondary 
to a low back disorder, have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended). 

3.  The claim for entitlement to an earlier effective date 
for a low back disorder is not a justiciable issue and the 
veteran's claim is dismissed for lack of jurisdiction.  
38 U.S.C.A. §§ 511(a), 7104, 7105, 7108 (West 2002); 
38 C.F.R. § 20.101 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2006) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

Tinnitus.  In correspondence received in November 2004, the 
veteran indicated his intent to withdraw the claim for 
tinnitus.  Specifically, he wrote: "I am withdrawing the 
claim on Bilateral Hearing Loss (TINNITUS)."  

Bilateral Paralysis with Foot Drop.  At the May 2005 hearing 
before the Board, the following exchange took place:

Judge:  Okay.  Let me just say this.  Are 
you also continuing your claim for 
service-connection for paralysis with 
foot drop of both legs?

Veteran:  No ma'am, the -

Judge:  Okay. Are you withdrawing your 
appeal on those issues?

Veteran:  If there was ever an issue for 
the right, it was a clerical error, the 
left -

Judge:  Are you withdrawing the appeal on 
that then, on the right foot?

Veteran:  It was never intended to ever 
be -

Judge.  Okay.  Then I'm accepting that as 
a withdrawal of appeal.

Veteran:  And that's fine.

Judge:  Okay.  How about the left foot 
drop?

Veteran:  Ma'am, I honestly believe I 
have a left foot drop, but I don't have 
any supporting documentation and I'm not 
pursing that issue.

Judge:  Okay.  So are you withdrawing the 
appeal on that issue?

Veteran:  I wasn't even attempting to 
appeal it.

Judge:  Okay.  I'm taking that, that you 
are withdrawing that issue.  Okay, how 
about your [tinnitus], ringing in the 
ear?

Veteran:  Ma'am, we just figured that 
would complicate things and we withdrew 
that a couple of years ago, just like the 
other issues.

Judge:  Okay.  So you are withdrawing 
that issue from [appeal]?

Veteran:  That issue, I believe, was 
withdrawn as early as 2003.

Judge:  Okay.  I'll take that as being 
withdrawn . . . . 

As the veteran has withdrawn the appeals as to the issues of 
service connection for tinnitus and paralysis with foot drop, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.

Claim Dismissed for Lack of Jurisdiction

Earlier Effective Date.  Generally, the Board's jurisdiction 
is predicated upon an appeal having been filed on an issue or 
issues in controversy.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2006).  Governing statutory and 
regulatory provisions require the submission, following 
promulgation of an adverse rating action and adequate notice 
thereof, of a notice of disagreement and, following issuance 
of a statement or supplemental statement of the case, a 
substantive or formal appeal, within the specific time limits 
established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.302 (2006).  Thus, an appeal consists of a 
timely filed notice of disagreement, and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2006).

While the RO and the veteran satisfied the regulatory steps 
with respect to a claim for an earlier effective date, the 
claim on which the effective date was predicated (service 
connection for a low back disorder) has not yet been granted.  
Without the award of service connection, a claim for an 
earlier effective date for a yet-to-be-determined claim is 
not ripe for appellate review.  This is a classic case of 
putting the cart before the horse.  As such, the claim for an 
earlier effective date based on the unresolved issue of 
service connection for a low back disorder is dismissed for 
lack of jurisdiction.



VCAA

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  For claims based on new and material 
evidence, VA must inform the veteran what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Since the claims for tinnitus and paralysis with foot drop 
have been withdrawn, and the claim for an earlier effective 
date is not ready for appellate review, the provisions of the 
VCAA are not for application.  


ORDER

The claim of entitlement to service connection for tinnitus 
is dismissed. 

The claim of entitlement to service connection for bilateral 
paralysis with foot drop, claimed as secondary to a low back 
disorder, is dismissed. 

The claim of entitlement to an earlier effective date for 
benefits for a low back disorder is dismissed for lack of 
jurisdiction.


REMAND

With respect to the remaining claims on appeal (low back, 
gastrointestinal, and depression), the Board finds that a 
remand is in order.  Specifically, the veteran's service 
medical records are replete with complaints of low back pain.  
Current medical evidence shows decreased disc height and 
dessication of disc material at L4-5 and L5-S1 and a 
diagnosis of chronic low back pain.  In addition, he has been 
diagnosed with depression and he was noted to be depressed in 
the service medical records.  

The Board finds that medical opinions are needed to determine 
whether the veteran's complaints of low back pain and 
depression referenced in the service medical records are 
related to his current diagnoses.  Further, a medical opinion 
is needed on whether his gastrointestinal complaints are 
secondary to a low back disorder.  

In addition, the veteran indicated and the evidence shows 
that he is in receipt of Social Security Administration 
disability benefits.  As such, an attempt should be made to 
associate the medical records on which that determination was 
made with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Las Vegas, 
Nevada, for the period from December 2003 
to the present.

2.  Obtain Social Security Administration 
(SSA) records, including the medical 
evidence used to determine disability 
eligibility.

3.  The veteran should be scheduled for 
the appropriate orthopedic examination 
for a medical opinion regarding the 
relationship between his low back 
symptomatology and active military duty.  
The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In responding to these 
questions, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.

*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's currently low back 
symptomatology had its onset during 
service or is in any other way 
causally related to service?
*	Does the record establish that the 
veteran's gastrointestinal complaints 
are as likely as not related to his 
low back disorder?  If not, does his 
low back disorder aggravate his 
gastrointestinal disorder and, if it 
does so aggravate, what is the degree 
of gastrointestinal disability 
attributable to such aggravation?

4.  The veteran should be scheduled for 
the appropriate psychiatric examination 
for an opinion regarding the relationship 
between his current diagnosis of 
depression and active military duty.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In responding to these 
questions, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.

*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's current psychiatric disorder 
had its onset during service or is in 
any other way causally related to 
service?
*	Does the record establish that the 
veteran's psychiatric disorder is as 
likely as not related to his low back 
disorder?  If not, does his low back 
disorder aggravate his psychiatric 
disorder and, if it does so aggravate, 
what is the degree of psychiatric 
disability attributable to such 
aggravation?

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the accredited 
representative, if one is appointed, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations, not previously provided, 
considered pertinent to the issues as 
well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


